Gordon Rees Scully Mansukhani, LLP

300 S. 4th Street, Suite 1550

Las Vegas, NV 89101

oO Oo SN Dn OH FF WD NO —

N NO NO NY N NY NO NN DN wee
ont KN FN ek BD NOU lUCOUlUlClCUCOCUCUlUeWOWUlN UOC NO CUO

Case 3:19-cv-00285-LRH-CBC Document5 Filed 06/21/19 Page 1 of 2

ROBERT S. LARSEN, ESQ.

Nevada Bar No. 7785

DIONE C. WRENN, ESQ.

Nevada Bar o. 13285

GORDON REES SCULLY MANSUKHANI, LLP
300 South 4th Street, Suite 1550

Las Vegas, Nevada 89101

Telephone: (702) 577-9300

Facsimile: (702) 255-2858

E-Mail: rlarsen@grsm.com

dwrenn@grsm.com

mailto:wwong@grsm.com
Attorneys for Colinx, LLC

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RHIANNON WILSON, ) Case No.: 3:19-CV-00285-LRH-CBC
)
Plaintiff, )
) STIPULATION AND ORDER TO
VS. ) EXTEND TIME TO FILE ANSWER TO
) COMPLAINT [ECF NO. 1]
COLINX, LLC; AND DOES I-X, )
)
Defendants. )
)
)

 

Pursuant to Local Rules 6-1 and 7-1, Plaintiff RHIANNON WILSON, (“Plaintiff”), and
Defendant COLINX, LLC (“Defendant”), by and through their respective attorneys of record,

stipulate as follows:

STIPULATION
1. Plaintiff filed her Complaint for Damages and Injunctive Relief (“Complaint”) on
May 30, 2019 [ECF No. 1].
2. Plaintiff filed an executed Summons, on June 4, 2019, at which tirae the Court’s

docket assigned June 24, 2019 as the due date for Defendant’s to respond to the Complaint (ECF
No. 4].

3, Defendant retained Gordon Rees Scully Mansukhani, LLP as courisel on June 20,
2019.

4. Due to the short time period, Defendant’s attorneys have not had tie opportunity

 

 

 

-l-

 

 

 
Gordon Rees Scully Mansukhani, LLP

300 S. 4th Street, Suite 1550

Las Vegas, NV 89101

0 Oo NY DH HW & WwW NH =

wo NO NO NO NO NO NO NO NO wm mm mm mm me met
eo Stn BO NHN Se WY NY = DOF Oo CBC NDR AF Fe WH NY — S&S

Case 3:19-cv-00285-LRH-CBC Document5 Filed 06/21/19 Page 2 of 2

to obtain documents or discuss in detail with Defendant the allegations of the Complaint.
5. Defendant requests an extension to allow its counsel to fully review and respond

to the allegations and the arguments in the Complaint.

6. Defendant requests an extension until July 12, 2019 to file its response to the
Complaint.

7. The parties have conferred and have agreed to the requested extension described
above.

8. This stipulation is not made for purposes of delay.

9. Therefore, the parties agree that Defendant’s response to the Complaint is now

due on or before July 12, 2019.

DATED: June 21, 2019. DATED: June 21, 2019.
GORDON REES SCULLY MANSUKHANI, MARK MAUSERT LAW
LLP

/s/ Robert S. Larsen

ROBERT S. LARSEN, ESQ.
Nevada Bar No. 7785 Nevada Bar No. 2398
DIONE C. WRENN, ESQ. 729 Evans Avenue
Nevada Bar No. 13285 Reno, NV 89512

300 South 4" Street, Suite 1550
Las Vegas, Nevada 89101

/s/ Mark Mausert
MARK MAUSERT, ESQ.

Attorney for Plaintiff Rhiannon Wilson

Attorneys for Defendant COLINX, LLC

ORDER
ORDERED.

 

~“thited States Magistrate J udge
DATED:

 

 

 

 

 
